t c memo united_states tax_court york acquisition llc sib partnership ltd tax matters commissioner of internal revenue respondent partner petitioner v docket no filed date kevin m flynn and henry s lovejoy for petitioner michael dean wilder and michael a sienkiewicz for respondent memorandum opinion laro judge in york acquisition llc partnership contributed a historic preservation facade easement in a certified_historic_structure in respect thereof the partnership claimed a charitable_contribution_deduction of dollar_figure on its partnership tax_return respondent disallowed the deduction in full respondent further determined that the partnership was liable for a accuracy-related_penalty under sec_6662 or alternatively for a accuracy-related_penalty under sec_6662 and b or this case is presently before the court on respondent’s motion for partial summary_judgment at issue is whether the partnership’s contribution is a qualified_conservation_contribution under sec_170 entitling the partnership to a charitable_contribution_deduction we hold that it is not consequently we will grant respondent’s motion background the following facts are not in dispute the partnership owns the entire_interest in property llc a delaware limited_liability_company which is treated as a disregarded_entity for federal_income_tax purposes property llc owns a partial interest in a property pincite south michigan avenue in chicago illinois property the property is in the historic michigan boulevard district and is a chicago landmark designation on date the national park service classified the property as a certified_historic_structure for charitable_contribution purposes unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure ownership of the property is divided into two parts the office property which consists of the first floors of the property and the residential property which consists of residential condominium units on the top floors of the property on date the respective owners of the office property and the residential property entered into an amended and restated declaration of covenants conditions restrictions and easements amended declaration which set forth the ownership rights and responsibilities of the respective owners section dollar_figure of the amended declaration provides that the owner of the office property owns the facade and reserves the right in its sole and exclusive discretion to grant an easement in or dedicate the facade to or for the benefit of any private city county state or federal historic preservation agency or trust sec_1 of the amended declaration defines facade as follows t he exterior wall of the building facing michigan avenue and van buren street from the street level up to the roof but excluding i the glass in the windows window frames window systems joints and seals located in the building ii the roof and the roof structure membrane flashings and seals over the cornice iii the window frames flashings systems machinery and equipment and joints and seals located in the condominium iv the garage entrance and exit doors and entrance and exit door systems and joints and seals and v the structural support for the exterior wall of the building emphasis added sec_5 i of the amended declaration provides that the owner of the office property is responsible for maintenance of the facade and maintenance of other portions of the facade of the building finally section of the amended declaration provides that an owner who wishes to make an addition improvement or alteration that materially alters the facade of the building must obtain prior written consent of the other owner in the partnership as the owner of property llc acquired the office property but did not acquire the residential property on date the partnership granted a conservation deed of easement easement in the property to the national architectural trust inc nat the easement terms require the grantor to obtain prior written consent from the nat before making any change to the protected facades which include the existing facades on the front sides and rear of the building and the measured height of the building in its return the partnership claimed a charitable_contribution_deduction of dollar_figure with respect to the easement contribution attached to the return was form_8283 noncash charitable_contributions which included a declaration by an appraiser valuing the easement at dollar_figure on date respondent issued the partnership a notice of final_partnership_administrative_adjustment fpaa disallowing the charitable contribution deduction because the partnership did not establish that the requirements of sec_170 or the regulations thereunder had been met nor establish that the value of the easement was dollar_figure respondent also determined with respect to the noncash charitable_contribution that the partnership was liable for an accuracy-related_penalty under sec_6662 for a gross_valuation_misstatement or in the alternative that the partnership was liable for an accuracy-related_penalty under sec_6662 and b or for negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement respectively sib partnership ltd the tax_matters_partner petitioned the court in response to the fpaa at the time of the filing of this petition the partnership’s principal_place_of_business was in new york i standard of review discussion the court may grant summary_judgment upon all or any part of the legal issues in controversy where the record establishes that there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine dispute as to any material fact and factual inferences are drawn most favorably to the party opposing summary_judgment fielder v commissioner tcmemo_2012_284 at see also 369_us_654 85_tc_812 in responding to a motion for summary_judgment a nonmoving party such as petitioner must do more than merely allege or deny facts rule d the nonmoving party must set forth specific facts showing that there is a genuine dispute for trial id see generally 477_us_317 respondent contends that there is no genuine dispute of material fact as to whether the easement at issue is a qualified_conservation_contribution under sec_170 while petitioner’s response attempts to place before the court a factual dispute as to whether the terms of the easement and amended declaration collectively impose enforceable restrictions on the entire exterior of the property petitioner has not submitted any affidavits declarations answers to interrogatories deposition testimony or any other acceptable evidence to show that there is a genuine dispute for trial see rule d on the basis of the record at hand we conclude that this case is ripe for partial summary_judgment ii qualified_conservation_contribution under sec_170 sec_170 generally allows a deduction for any charitable_contribution made during the taxable_year in this context a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while sec_170 generally does not allow an individual to deduct a charitable_contribution for a gift of property consisting of less than his or her entire_interest in that property an exception applies in the case of a qualified_conservation_contribution see sec_170 a contribution of real_property is a qualified_conservation_contribution if the real_property is a qualified_real_property_interest the contributee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 see also sec_1_170a-14 income_tax regs the parties do not dispute that the easement is a qualified_real_property_interest under sec_170 nor do they dispute that the nat is a qualified_organization under sec_170 the parties’ sole point of disagreement is whether the contribution is exclusively for conservation purposes under sec_170 a contribution is made exclusively for conservation purposes if it meets the tests of sec_170 and sec_170 provides that a contribution is for a conservation_purpose if it preserves a historically important land area or a certified_historic_structure sec_170 provides that a contribution that consists of a restriction with respect to the exterior of a certified_historic_structure shall not be considered to be exclusively for conservation purposes unless the interest includes a restriction which preserves the entire exterior of the building including the front sides rear and height of the building and prohibits any change in the exterior of the building which is inconsistent with the historical character of the exterior to determine whether the conservation_easement complies with the requirements for the conservation_easement deduction under federal tax law we must look to state law to determine the effect of the easement state law determines the nature of the property rights and federal_law determines the appropriate tax treatment of those rights carpenter v commissioner t c memo sec_170 generally provides that a contribution of a qualified_real_property_interest may be exclusively for conservation purposes only if it is protected in perpetuity 103_tcm_1001 estate of lay v commissioner tcmemo_2011_208 102_tcm_202 specifically we must look to state law to determine whether the partnership granted the nat a restrictive easement as to the entire exterior of the property respondent argues that the partnership cannot grant a valid easement restricting the entire exterior of the building when the partnership does not own the entire exterior petitioner argues that under illinois law ownership of the entire exterior is not required to grant an easement which imposes enforceable restrictions on the entire exterior of the building under illinois state law a person can grant only a right which he himself possesses munroe v brower realty mgmt co n e 2d ill app ct see also fyffe v fyffe n e 2d ill app ct we hold that the partnership did not assign a restrictive easement in the entire exterior of the property as required by the plain meaning of sec_170 because the partnership only had rights to the facade as defined by the amended declaration because we hold that the partnership did not have a right to the entire exterior of the property we need not decide whether under illinois state law an ownership right is required to grant a restrictive easement in the entire exterior of a building petitioner argues that the partnership has an assignable right in the entire exterior because the partnership has an obligation under sec_5 i of the amended declaration to maintain the entire facade of the building in essence petitioner invites the court to find a right in an obligation but does not cite any illinois caselaw in support of its proposition we decline this invitation petitioner next argues that section of the amended declaration which disallows certain alterations to the property without the prior written consent of the other_property owner gives the partnership an assignable right to the entire exterior of the property however the altering owner must obtain prior written consent from the other owner only if the alteration will materially alter the facade of the property the partnership does not have the right to restrict alterations to the two sides of the building not covered by the definition of facade nor the numerous excluded portions of the other two sides the partnership cannot contribute a right it does not possess therefore we hold that the partnership’ sec_4 because we hold that the partnership does not possess a right in the entire exterior of the property we need not decide whether an alteration that is inconsistent with the historic character of the exterior is necessarily a materially alteration because we hold that the partnership does not possess the right to restrict alterations to the entire exterior of the building we need not decide whether this right runs with the land contribution is not a qualified_conservation_contribution under sec_170 because it is not a restriction that preserves the entire exterior of a certified_historic_structure in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
